PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/613,720
Filing Date: 14 Nov 2019
Appellant(s): DAGNEW et al.



__________________
Scott Pundsack
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Feb. 11, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 14, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the phrase “the one or more supplies of oxygen include a) oxygen added to water outside of the biofilm or b) oxygen dissolved in water flowing past the membrane” in lines 1-3 render the claim indefinite. Claim 1, upon which claim 2 depends, appears to require the one or more supplies of oxygen to include oxygen supplied through a supporting membrane, and thus it is not clear for claim 2 if the oxygen supplied through a supporting membrane, and thus the discontinuing of 

Regarding claims 3-4, the claims are rejected for being indefinite because they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pehrson et al. (US 7,854,843 B2) in view of Semmens (US 2006/0096918 A1).

Regarding claim 1, Pehrson teaches a method for controlling the population of worms in an aerated biofilm comprising discontinuing one or more supplies of oxygen to the biofilm for a period of time effective to kill at least some of the worms growing in the biofilm (at least one controller may be capable of facilitating a control of a biological-growth predator such as, for example a worm; reducing the dissolved oxygen level in the media 14 to levels below that supporting worm populations and doing so for a controlled time frame to capture the inactivation of the reproductive life cycle of the undesired organism; CRVM 12 may be subjected to low to no dissolved oxygen environments by stopping mixing devices 16, where mixing devices 16 provide the function of controlling the mixing and/or aeration 
Pehrson does not explicitly teach that the biofilm is a membrane aerated biofilm. 
Semmens teaches a membrane aerated biofilm where there are one or more supplies of oxygen to the biofilm (membrane-aerated biofilm filters (biofilters), the biofilm is supported by gas permeable membranes that can provide for aeration) (see para. 0008), including a supply of oxygen to the biofilm which is oxygen added to water outside of the biofilm (wastewater is aerated, the dissolved oxygen may enter the biofilm from the wastewater) (see para. 0064) in the same manner as the supply of oxygen to the biofilm in the method of Pehrson (see Pehrson, col. 14, lines 62-64 and col. 12, lines 44-46: mixing devices 16 may be positioned at any one of below the media 14, above the media 14, or any combination of the proceeding, to achieve diffused aeration and surface mechanical aeration).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the biofilm of Pehrson to be a membrane aerated biofilm as taught by Semmens by utilizing the membranes of Semmens as the Pehrson media 14 because the Semmens membrane-aeration enhances cultivation of the biofilm and improves wastewater treatment performance (see para. 0008, 0010 and 0082), and Pehrson is open to the aerated biofilm being supported on any media that facilitates a biological growth (see col. 11, lines 43-46).
Pehrson, as modified by Semmens, teaches discontinuing oxygen supplied to the biofilm for a  period of time effective to kill at least some of the worms growing in the biofilm (CRVM 12 may be subjected to low to no dissolved oxygen environments by stopping mixing devices 16, where mixing devices 16 provide the function of controlling the mixing and/or aeration within a CRVM 12 and may be air mixers) (see Pehrson, col. 12, lines 46-48 and col. 15, lines 10-13), and that oxygen is supplied to the biofilm though a supporting membrane (membrane-aerated biofilm filters (biofilters), the biofilm is supported by gas permeable membranes that can provide for aeration) (see Semmens, para. 0008).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Pehrson, as modified by Semmens, to include discontinuing oxygen supplied through the Semmens supporting membrane for a period of time effective to kill at least some of the worms growing in the biofilm because achieving the goal of Pehrson to control the population of worms in a biofilm requires discontinuing an oxygen supply for a period of time and the supporting membrane of Semmens is an oxygen supply which would thus need to be discontinued.

Regarding claim 2, per the interpretation noted above under 35 USC 112(b), Pehrson, as modified by Semmens, teaches the method of claim 1 wherein the one or more supplies of oxygen include a) oxygen added to water outside of the biofilm (the mixing devices 16 of Pehrson) or b) oxygen dissolved in water flowing past the membrane (Pehrson discloses in col. 15, lines 10-13 that CRVM 12 may be subjected to low to no dissolved oxygen environments by stopping mixing devices 16, and Semmens discloses in para. 0064 that when wastewater is aerated, the dissolved oxygen may enter the biofilm from the wastewater; thus, dissolved oxygen is inherent in the water flowing past the membrane due to the mixing devices 16 of Pehrson).

Regarding claim 3, Pehrson, as modified by Semmens, teaches the method of claim 2 wherein the biofilm is contained in a tank (a biological reactor 10 of Pehrson, see Fig. 1-4) and discontinuing one or more supplies of oxygen to the biofilm comprises discontinuing a supply of air to spargers in the tank (the at least one mixer may include mechanical mixers such as a bubble generator; CRVM 12 may be subjected to low to no dissolved oxygen environments by stopping mixing devices 16, where mixing 

Regarding claim 4, Pehrson, as modified by Semmens, teaches the method of claim 2 wherein the biofilm is contained in a tank (a biological reactor 10 of Pehrson, see Fig. 1-4) and discontinuing one or more supplies of oxygen to the biofilm comprises discontinuing a flow of water into the tank (the bioreactor 10 may be a sequencing batch reactor, and hence the flow of water into the tank operates in batches therefore inherently requires discontinuing a flow of water into the tank) (see Pehrson, col. 16, lines 19-20).

Regarding claim 8, Pehrson, as modified by Semmens, teaches the method of claim 1 wherein the period of time is at least 3 hours (for example, about 18 hours) (see Pehrson, col. 15, lines 40-43).

Regarding claim 9, Pehrson, as modified by Semmens, teaches the method of claim 8.
Pehrson, as modified by Semmens, teaches that the method of claim 8 is performed after 12 days (see Pehrson, col. 15, line 44), however Pehrson, as modified by Semmens, does not explicitly teach that the method of claim 8 is performed at least once every 14 days.
Pehrson further teaches that the discontinuation of oxygen supply to the biofilm is a result-effective variable (controlling the worm population in a “worm cure mode” and thereby optimizing efficiencies of basin utilization and bacterial diversity) (see col. 15, lines 35-46).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the operation frequency of the method of Pehrson, as modified by Semmens, (the “worm cure mode” re-initiation time, see col. 15, lines 10-13 and 35-46) during routine experimentation to control the population of worms and optimize basin utilization and bacterial diversity.

Regarding claim 10, Pehrson, as modified by Semmens, teaches the method of claim 1.
Pehrson, as modified by Semmens, teaches that the method is performed for a period of time of about 18 hours (see Pehrson, col. 15, line 43), however Pehrson, as modified by Semmens, does not explicitly teach that the method is performed for a period of time of at least 24 hours.
Pehrson further teaches that the discontinuation of oxygen supply to the biofilm is a result-effective variable (controlling the worm population in a “worm cure mode” and thereby optimizing efficiencies of basin utilization and bacterial diversity) (see col. 15, lines 35-46).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the duration of the oxygen supply discontinuation of Pehrson, as modified by Semmens, (the time during which the “worm cure mode” is in effect, see col. 15, lines 10-13 and 35-46) during routine experimentation to control the population of worms and optimize basin utilization and bacterial diversity.

Regarding claim 11, Pehrson, as modified by Semmens, teaches the method of claim 1 further comprising a step of adding a disinfectant to a tank containing the membrane aerated biofilm (treated wastewater can be disinfected by adding chlorine at units 36, 40 and 42, and the selection of any order of performing process steps, such as by adding the disinfectant upstream at unit 34 instead of at unit 40, is obvious in the absence of new or unexpected results; thus, the recirculation of the contents of 34 back to the biological reactor 10 is a step of adding chlorine to the biological reactor 10) (see Pehrson, col. 8, line 65 to col. 9, line 1; col. 10, lines 35-38 and col. 2, line 8; MPEP § 2144.04 IV.C.) after the period of time (CRVM 12 may be individually or in groups subjected to low to no dissolved oxygen environments by stopping mixing devices 16 to allow for continual automatic online work control; the controller 20 initiates these cycles to individual or groups of CRVM’s to minimize the number of modules that are off 

Regarding claim 12, Pehrson, as modified by Semmens, teaches the method of claim 1 wherein the membrane aerated biofilm is immersed in water (submerged fixed film systems, see Pehrson, Fig. 1-3 and col. 8, lines 32-33 and 60-62; membranes of membrane supported biofilm submerged in conventional aerated bioreactors, see Semmens, para. 0157) and the water is maintained under anoxic conditions (alternating an environment within the controlled-reaction-volume module among any one of aerobic, anoxic, anaerobic, or any combination of any of the preceding) (see Pehrson, col. 2, lines 60-64).

Regarding claim 13, Pehrson, as modified by Semmens, teaches the method of claim 1 wherein the membrane aerated biofilm is immersed in water (submerged fixed film systems, see Pehrson, Fig. 1-3 and col. 8, lines 32-33 and 60-62; membranes of membrane supported biofilm submerged in conventional aerated bioreactors, see Semmens, para. 0157) and the water contains suspended growth (IFAS systems combine suspended microorganisms (biological growth) with fixed microorganisms (biological growth)) (see Pehrson, col. 8, lines 57-59).

(2) Response to Argument
The arguments are not persuasive.

Rejections under 35 USC § 112(b) - The appellant argues that claims 2-4 are definite because claim 1 contemplates that there can be multiple different supplies of oxygen to the biofilm and claim 2 

Rejections under 35 USC § 103 - Claims 1-2 and 13: 
Appellant argues that neither cited reference teaches discontinuing oxygen supplied to the biofilm through a supporting membrane, and accordingly, the references even in combination do not provide an element of claim 1 and so there is no prima facie case for obviousness (see Appeal Brief, p. 12, para. 2). 
This argument is not persuasive because primary reference Pehrson teaches the same principle of operation as the claimed invention of discontinuing a supply of oxygen to a biofilm in order to control worm population, where Pehrson is open to the aerated biofilm being supported on any media that facilitates a biological growth  including biofilm supported on membrane-like media such as a fabric (see col. 11, lines 43-46); the secondary reference Semmens is relied upon to teach that it is known in the art to supply oxygen to a biofilm through a supporting membrane (the limitations “membrane aerated biofilm” are interpreted in light of para. 0002 and 0004 and US Publication 2016/0009578 A1 cited in para. 0010 of the instant Specification to be biofilm formed on a membrane, with oxygen supplied through an interior (e.g. a lumen) of the membrane); thus, achieving the goal of Pehrson to control the population of worms in a biofilm requires discontinuing an oxygen supply for a period of time and the supporting membrane of Semmens is an oxygen supply which would thus need to be discontinued. 

Argument A: Appellant argues that replacing Pehrson's fixed films with the membrane-aerated biofilms of Semmens would have changed the principle of operation of Pehrson's system, and would have been contrary to the explicit teachings in Pehrson because Pehrson’s invention is explicitly related to controlling worm populations in fixed film systems and fixed film systems are not functionally equivalent to membrane aerated systems (see Appeal Brief: appellant’s arguments in p. 12, para. 3 and p. 14, para. 5-6; appellant’s responses to “Examiner’s Arguments” in p. 17, para. 5; p. 18, para. 3). 
This argument is not persuasive because Semmens discloses that a membrane-aerated biofilm is similar to the fixed film system of Pehrson and notes a difference that gas permeable membranes are used to support the biofilm (see Semmens, para. 0064), and Pehrson discloses that its biofilm may be supported on any media which provides surface area sites for biological growth (see Pehrson, col. 11, lines 47-48). Therefore, the principle of operation of Pehrson to treat wastewater through biofilm would not be changed and the modification is not contrary to the Pehrson disclosure. 

Argument B: Appellant argues that a skilled person considering Semmens would not think that the “worm cure environment” proposed by Pehrson would be desirable to apply to a membrane-aerated biofilm and would instead be viewed as contrary to the teachings in Semmens that higher organisms are beneficial to the membrane-aerated biofilm (see Appeal Brief: appellant’s arguments in p. 12, para. 3 and p. 15, para. 2-3; appellant’s responses to “Examiner’s Arguments” in p. 20, para. 3). 
This argument is not persuasive because Semmens discloses that the higher organisms can significantly affect the stability of the ecosystem of a biofilm by preying on the bacteria within the biofilm, and may affect the numbers of bacteria, or specific populations of bacteria, 

Argument C: Appellant argues that Pehrson's desire to control worm population in fixed film reactors conflicts with the Semmens teaching that membrane-aerated biofilms benefit from higher organisms in the biofilm, and a skilled person would have considered Semmens to be more persuasive when contemplating a membrane-aerated biofilm (see Appeal brief: appellant’s arguments in p. 12, para. 3 and p. 15, para. 4 to p. 16, para. 2; appellant’s responses to “Examiner’s Arguments” in p. 19, para. 1 and 4 and p. 20, para. 6 to p. 21, para. 1). 
This argument is not persuasive because Semmens discloses benefits of higher organisms in a biofilm, but also discloses that higher organisms can significantly affect the stability of the ecosystem of a biofilm by preying on the bacteria within the biofilm, and may affect the numbers of bacteria, or specific populations of bacteria, that are involved in the transformation of wastewater compounds (see Semmens, para. 0050), which is a disclosure that higher organisms reduce bacteria numbers or populations, and fewer bacteria reduces wastewater treatment capacity by the biofilm; therefore, there does not appear to be conflict in applying the Pehrson worm control to the Semmens biofilm such that worms do not significantly affect the stability of the ecosystem of a Semmens biofilm. It is further noted that Pehrson discloses its worm population control ensures stability of the ecosystem of a biofilm (when a predetermined undesirable level of predator is detected in a controlled-reaction-volume 

Argument D: Appellant argues that the variation of organisms through a cross section of membrane aerated biofilm as in Semmens is different than the distribution of organisms with any fixed film biofilm of Pehrson (see Appeal Brief: appellant’s arguments in p. 12, para. 3 and p. 16, para. 5 to p. 17, para. 2; appellant’s responses to “Examiner’s Arguments” in p. 18, para. 3) and as the primary application for worm control taught by Pehrson is for nitrification, it is not obvious from Pehrson that the biofilm in Semmens would benefit from killing worms by removing air supplied from the membrane, and on the contrary, it would be expected to kill more worms in the heterotrophic biofilm of Semmens than the nitrifying biofilm. 
This argument is not persuasive because Pehrson discloses that its biofilm may be supported on any media which provides surface area sites for biological growth (see Pehrson, col. 11, lines 47-48), where the Semmens aerated membrane is such a media which is capable of supporting biofilm, and Pehrson does not exclude biofilms which are not dedicated to nitrification. Rather, Pehrson discloses an alternating environment of, without limitation, any one of aerobic, anoxic, anaerobic, or any combination of any of the preceding (see Pehrson, col. 2, lines 60-64; emphasis added), and thus the method of Pehrson further teaches a biofilm comprising bacteria other than nitrifiers and does not teach away from combining the Pehrson method with biofilms which are not dedicated to nitrification, such as the Semmens biofilm. 

Additional comments based on Response dated March 17, 2021 (see Appeal Brief, p. 21-23): These arguments were not found persuasive as noted below and in the Final office action mailed May 14, 2021 (see p. 2-4).
Appellant argues that the biofilm of Semmens is not “dedicated to nitrification”. This argument is not persuasive because the disclosure of Pehrson suggests modules dedicated to nitrification may be particularly beneficial to the control of excess worm growth, but does not appear to exclude biofilms which are not dedicated to nitrification. Furthermore, the Pehrson CRVMs 12 may have an alternating environment of, without limitation, any one of aerobic, anoxic, anaerobic, or any combination of any of the preceding (see Pehrson, col. 2, lines 60-64), and thus the method of Pehrson further teaches a biofilm comprising bacteria other than nitrifiers.
Appellant argues that the nitrifiers in Semmens are in the middle of the biofilm and not directly exposed to the water outside of the biofilm, and that the biofilm in Semmens contains heterotrophs directly adjacent to the biofilm and that Pehrson teaches that worms are beneficial for heterotrophic biofilms.  These arguments are not persuasive because, although the Semmens membrane aerated biofilm is disclosed in Fig. 1A to have a larger fraction of biomass being aerobic heterotrophs adjacent the oxygen-supplying membrane, Fig. 1A also discloses the presence of some nitrifiers adjacent the oxygen-supplying membrane, and thus the teaching of Pehrson to discontinue oxygen supply suggests a benefit to the nitrifiers in the membrane-aerated biofilm of Semmens.  Additionally, Semmens discloses that providing oxygen to a biofilm via a hollow fiber membrane affects the concentration of nitrifiers (see para. 0048), thus it does not appear that the position of the nitrifiers relative to the oxygen-biofilm interface limits the impact of continuing and discontinuing oxygen supply. 
Appellant argues that Semmens makes no mention of a need to remove worms from the biofilm and discloses that the effects on the biofilm by worms are not undesirable, and thus the motivation to apply the method of Pehrson does not apply to a biofilm as in Semmens. This argument is not persuasive because Semmens does not disclose that worms are required for a membrane aerated biofilm.  Additionally, while Semmens discloses benefits of worms in a biofilm, Semmens also discloses that higher organisms can significantly affect the stability of the ecosystem of a biofilm by preying on the bacteria within the biofilm, and may affect the numbers of bacteria, or specific populations of bacteria, that are involved in the transformation of wastewater compounds (see Semmens, para. 0050), which is a disclosure that higher organisms reduce bacteria numbers or populations, and fewer bacteria reduces wastewater treatment capacity by the biofilm; therefore, there does not appear to be conflict in applying the Pehrson worm control to the Semmens biofilm such that worms do not significantly affect the stability of the ecosystem of a Semmens biofilm.  
Appellant argues that one of ordinary skill in the art would expect that turning off the air from the inside of the membranes will kill worms in a heterotrophic layer of the membrane aerated biofilm contrary to the teachings of Pehrson.  This argument is not persuasive because Semmens discloses in Fig. 1A the presence of some nitrifiers along with the heterotrophs adjacent the oxygen-supplying membrane, and thus the teaching of Pehrson to discontinue oxygen supply suggests a benefit to the nitrifiers in the membrane-aerated biofilm of Semmens.

Additional comments based on the Response dated July 14, 2021 (see Appeal Brief, p. 23-28): These arguments were not found persuasive as noted below and in the Advisory office action mailed August 27, 2021 (see p. 3).
Appellant argues that the biofilm of Semmens is not “dedicated to nitrification” and Pehrson only teaches that controlling worm growth is helpful for biofilms that are dedicated to nitrification. This argument is not persuasive because the Pehrson disclosure of col. 15, lines 10-34 does not state that worms are only detrimental to nitrifying organisms and that worms are never a problem in heterotrophic growth, and on the contrary only indicates that worms "typically are not a problem" in heterotrophic applications (see col. 15, lines 25-28).  Thus, Pehrson suggests that there are instances when worms would be a problem in heterotrophic applications.
Appellant argues that, upon consideration of the probabilities of the effect of turning off the air to the membrane, a person of ordinary skill in the art would consider that turning off the air supplied through the membrane would be detrimental to the aerobic heterotrophs in the Semmens biofilm. This argument is not persuasive because the consideration of the probabilities of the effect of turning off the air to the membrane inherently includes the prior art suggesting "discontinuing oxygen supplied through a supporting membrane for a period of time effective to kill at least some of the worms growing in the biofilm" as claimed, such as for the instances when worms would be a problem in heterotrophic applications (see preceding item i).
Appellant argues that the test for obviousness is based on what the cited references would have suggested to the skilled person, not what could happen. To clarify, "could help the nitrifiers" as noted by the Examiner was referring to what the prior art would have suggested from the Pehrson disclosure that worm predation on 
Appellant reiterates the argument from Mar. 17, 2021 that the motivation for the Pehrson method does not apply to a biofilm developed on the aeration membrane of Semmens and further argues that the combined teachings of the prior art would still be to provide oxygen to the membrane even if the CRVM was being operated under anoxic or anaerobic conditions.  These arguments are not persuasive because of the reasons noted above (see Examiner’s Answer, section 22-f.iii) and in the Examiner's office action mailed May 14, 2021 (see p. 2-4), and because the Semmens process conditions disclosed in para. 0162 are testing conditions and thus exemplary and not limiting.

It is noted that the arguments for rejections under 35 USC § 103 in p. 8-28 of the Appeal Brief are directed to the rejection of claim 1, however arguments addressing the rejections of claims 2 and 13 have not presented despite the inclusion of claims 2 and 13 in the header with claim 1 (see Appeal Brief, p. 8, header: “Claims 1, 2 and 13”).

Rejections under 35 USC § 103 - Claims 3-4: Appellant argues that a prima facie case for obviousness has not been established because the cited references do not teach turning off multiple sources of air including discontinuing oxygen supplied to the biofilm through a supporting membrane. 


Rejections under 35 USC § 103 - Claims 8-10: Appellant argues that a prima facie case for obviousness has not been established because the teaching that CRVM can be in a "worm cure" mode for 18 hours is not a teaching that the supply of oxygen to the biofilm through the supporting membrane should be turned off for at least 3 hours (claim 8), that stopping the supply of oxygen through the supporting membrane should be performed at least once every 14 days (claim 9), or that the supply of oxygen to the biofilm through the supporting membrane should be turned off for at least 24 hours (claim 10).
This argument is not persuasive because the grounds of rejection relied on the combined teachings of Pehrson and Semmens to make obvious the limitations of discontinuing oxygen supplied to the biofilm through a supporting membrane in claim 1, and on the basis of the teachings of claim 1, Pehrson further teaches the limitations of claims 8-10 either directly (see claim 8 in section 14 above), or through the Pehrson disclosure that the discontinuation of oxygen supply to the biofilm is a result-effective variable (see claims 9-10 in sections 15-16 above).

Rejections under 35 USC § 103 - Claim 11: Appellant argues that modifying the system disclosed in Pehrson to move the disinfector 40 to treat the influent of the second clarifier 34 would change the principle of operation since disinfecting the second clarifier 34 would reduce the amount of bacteria being recycled back to the biological reactor, whereas the principle of operation of the second clarifier 34 is to return bacteria back to the biological reactor 10 (see Appeal Brief, p. 29, para. 3).


Arguments have not presented for the rejection of claim 12 under 35 USC § 103.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        March 25, 2022

Conferees:
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.